Citation Nr: 1603283	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-50 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to service connection for migraine headaches, secondary to TMJ dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1986 to April 1990. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 

In August 2015, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the electronic record. 

In July 2015, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).   However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's TMJ dysfunction is related to service. 

2.  The Veteran's migraine headaches are caused by his TMJ dysfunction.


CONCLUSIONS OF LAW

1.  TMJ dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  Migraine headaches are proximately due to TMJ dysfunction.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting entitlement to service connection for the claimed disabilities, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has a TMJ dysfunction due to an assault during service.  Thereafter, he had two wisdom teeth pulled during service, and he has had continuous jaw pain and headaches ever since that incident. 

The record is replete with treatment for TMJ dysfunction and headaches.  Additionally, service treatment records confirm that in June 1989, the Veteran had teeth numbers 1, 11, and 16 extracted.   

In an April 2008 letter, Dr. R.D., who retired as Chief of Oral and Maxillofacial Surgery at a VA Medical Center noted the Veteran's relevant medical history and accounted for the lack of medical records.  Based on the Veteran's in-service history as well as his treatment history following service, Dr. D concluded that the Veteran's TMJ dysfunction was due to his surgery in service. 

Also in an April 2008 letter, Dr. C.O., noted the Veteran's reported history of having jaw problems and headaches ever since service. 

In a letter received in May 2008, Dr. E.S.L. provided a detailed history of onset of TMJ dysfunction.  He provided a thorough discussion of the Veteran's condition and concluded that the trauma (assault) the Veteran experienced in service stretched and weakened the ligament structures in the right TMJ.

The Veteran was afforded an examination in October 2009.  The VA examiner concluded that it was unlikely that the Veteran's TMJ was the result of his wisdom teeth extraction, and it was at least as likely that the Veteran's headaches were due to his TMJ.  The examiner cited to Dr. L's summary of the Veteran's past history of trauma and malocclusion as the cause of the Veteran's pain.    

In a July 2015 TMJ Disability Benefits Questionnaire, a physician noted that the Veteran was seen for jaw pain within a year of service discharge.  He indicated that the Veteran's TMJ dysfunction was at least as likely as not due to service treatment, and that his headaches were secondary to his TMJ dysfunction.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for TMJ dysfunction and migraine headaches is warranted.  First, the Board finds the Veteran's testimony regarding in-service onset of TMJ dysfunction symptoms and headaches, and with ongoing symptoms since that time is competent and credible.  He is competent with regard to these assertions as a lay person and also given his medical background as a physician's assistant.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Second, the positive nexus opinions are adequate as they are based upon the Veteran's competent and credible lay statements and a review of the available evidence of record.  Third, while the Veteran was afforded a VA examination, the examiner provided no basis for the opinions reached except to cite to another clinician's findings, and this report is accorded no probative value.  The remaining medical evidence, which is consistent with the Veteran's assertions as to onset and continuity of his symptoms and based on medical principles, is far more probative as to the etiology of the disabilities.  Accordingly, the criteria for service connection for TMJ dysfunction and migraine headaches have been met.  









      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for TMJ dysfunction is granted.

Service connection for migraine headaches is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


